 1                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
 2
 3                                                                  Apr 10, 2019
                                                                        SEAN F. MCAVOY, CLERK
 4
 5                         UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8   ROBERT G.,                                     No. 1:18-CV-03064-JTR
 9
                  Plaintiff,                       ORDER GRANTING PLAINTIFF’S
10                                                 MOTION FOR SUMMARY
11                       v.                        JUDGMENT
12   COMMISSIONER OF SOCIAL
13   SECURITY,
14
                  Defendant.
15
16         BEFORE THE COURT are cross-motions for summary judgment. ECF
17   Nos. 14, 15. Attorney D. James Tree represents Robert G. (Plaintiff); Special
18   Assistant United States Attorney Erin Frances Highland represents the
19   Commissioner of Social Security (Defendant). The parties have consented to
20   proceed before a magistrate judge. ECF No. 4. After reviewing the administrative
21   record and the briefs filed by the parties, the Court GRANTS Plaintiff’s Motion
22   for Summary Judgment; DENIES Defendant’s Motion for Summary Judgment;
23   and REMANDS the matter to the Commissioner for an immediate award of
24   benefits pursuant to 42 U.S.C. §§ 405(g), 1383(c).
25                                   JURISDICTION
26         Plaintiff was found eligible for Supplemental Security Income (SSI) as a
27   minor on February 8, 2008. Tr. 110. Social Security reviewed his eligibility when
28   he reached eighteen and found him no longer disabled as of July 1, 2010. Tr. 96,


     ORDER GRANTING PLAINTIFF’S MOTION - 1
 1   124. He challenged the cessation of benefits, and it was denied at reconsideration.
 2   Tr. 128-30, 134. Administrative Law Judge (ALJ) Caroline Siderius held a
 3   hearing on November 2, 2011 and heard testimony from Plaintiff, Plaintiff’s aunt,
 4   psychological expert Marian Martin, Ph.D., and vocational expert Sharon Welter.
 5   Tr. 42-94. The ALJ issued an unfavorable decision on December 12, 2011. Tr.
 6   20-30. The Appeals Council denied review on July 26, 2013. Tr. 1-5. Plaintiff
 7   sought judicial review of the ALJ’s decision from this Court on September 25,
 8   2013. Tr. 703-10. This Court remanded the case for additional proceedings on
 9   November 6, 20141. Tr. 717-18, 724-36. The Appeals Council issued an Order
10   remanding the case back to the ALJ on December 21, 2015. Tr. 719-22.
11         Plaintiff filed new applications for Disability Insurance Benefits (DIB) and
12   SSI on October 20, 2014 while the 2010 cessation case was pending before this
13   Court. Tr. 836, 904-18. Social Security denied the DIB application on October 31,
14   2014 due to a lack of work credits. Tr. 832-34. Social Security approved the SSI
15   application on April 16, 2015 with a disability onset date of October 1, 2014. Tr.
16   836-42. The December 21, 2015 Order from the Appeals Council remanding the
17   2010 cessation case back to the ALJ specifically stated that it was neither affirming
18   nor reopening the April 16, 2015 award of benefits. Tr. 721. Thus, the relevant
19   period was limited from the date of cessation, July 1, 2010, through September 30,
20   2014. Tr. 638-39.
21         ALJ Gordon W. Griggs held a remand hearing on January 19, 2017 to
22   address the 2010 cessation of benefits. Plaintiff, his attorney, a medical expert, and
23   a vocational expert appeared, but no testimony was taken. Tr. 671-72. Instead, the
24
25         1
               The ALJ states the remand occurred in September 2014, Tr. 638, but this
26   was the date of the Report and Recommendation to remand. Tr. 724-36. District
27   Judge Rosanna Peterson signed an Order remanding the case to the ALJ on
28   November 6, 2014. Tr. 717-18.


     ORDER GRANTING PLAINTIFF’S MOTION - 2
 1   hearing was postponed at the request of Plaintiff’s counsel. Tr. 673-76. ALJ
 2   Kimberly Boyce held a subsequent hearing on December 19, 2017 and took the
 3   testimony of vocational expert Kimberly Mullinex. Tr. 662-70. Plaintiff did not
 4   attend the hearing, but his attorney waived his right to appear. Id. The ALJ issued
 5   a decision on February 15, 2018 finding Plaintiff had not been disabled between
 6   July 1, 2010 and September 30, 2014. Tr. 638-54. The Appeals Council did not
 7   exercise jurisdiction in the period prescribed by 20 C.F.R. § 416.1484(a);
 8   therefore, the ALJ’s February 15, 2018 decision became the final decision of the
 9   Commissioner, which is appealable to the district court pursuant to 42 U.S.C. §§
10   405(g), 1383(c). Plaintiff filed this action for judicial review on April 20, 2018.
11   ECF Nos. 1, 5.
12                                 STATEMENT OF FACTS
13           The facts of the case are set forth in the administrative hearing transcript, the
14   ALJ’s decision, and the briefs of the parties. They are only briefly summarized
15   here.
16           Plaintiff was 18 to 22 years old during the relevant period. Tr. 173. Plaintiff
17   completed the ninth grade and had not completed a GED. Tr. 207. He earned a
18   total of $93.00 in 2008 and $185.12 in 2009 working for Yakima Specialties, INC.
19   Tr. 921. Throughout the record, this is referred to as a sheltered work program.
20   Tr. 570, 631-32. He has not earned wages outside of a sheltered work
21   environment. Plaintiff and his family report that he performs work for the family
22   recycling business. Tr. 73-74, 84. Plaintiff reported that he did this in a family
23   setting for three or four hours a day. Tr. 73-74. His aunt reported that he struggles
24   to maintain focus during this kind of work. Tr. 84.
25                                STANDARD OF REVIEW
26           The ALJ is responsible for determining credibility, resolving conflicts in
27   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
28   1039 (9th Cir. 1995). The Court reviews the ALJ’s determinations of law de novo,


     ORDER GRANTING PLAINTIFF’S MOTION - 3
 1   deferring to a reasonable interpretation of the statutes. McNatt v. Apfel, 201 F.3d
 2   1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed only if it is
 3   not supported by substantial evidence or if it is based on legal error. Tackett v.
 4   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is defined as
 5   being more than a mere scintilla, but less than a preponderance. Id. at 1098. Put
 6   another way, substantial evidence is such relevant evidence as a reasonable mind
 7   might accept as adequate to support a conclusion. Richardson v. Perales, 402
 8   U.S. 389, 401 (1971). If the evidence is susceptible to more than one rational
 9   interpretation, the court may not substitute its judgment for that of the ALJ.
10   Tackett, 180 F.3d at 1097. If substantial evidence supports the administrative
11   findings, or if conflicting evidence supports a finding of either disability or non-
12   disability, the ALJ’s determination is conclusive. Sprague v. Bowen, 812 F.2d
13   1226, 1229-30 (9th Cir. 1987). Nevertheless, a decision supported by substantial
14   evidence will be set aside if the proper legal standards were not applied in
15   weighing the evidence and making the decision. Brawner v. Secretary of Health
16   and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
17                      SEQUENTIAL EVALUATION PROCESS
18         Individuals who are eligible for SSI benefits as children under the age of
19   eighteen must have their disability redetermined under the rules for disability used
20   for adults upon reaching the age of eighteen. 42 U.S.C. § 1382c(a)(3)(H)(iii). The
21   medical improvement review set forth in 42 U.S.C. § 1382c(a)(4) does not apply to
22   disability redeterminations made at age 18. Id.
23         The Commissioner has established a five-step sequential evaluation process
24   for determining whether an adult is disabled. 20 C.F.R. § 416.920(a); see Bowen v.
25   Yuckert, 482 U.S. 137, 140-42 (1987). In steps one through four, the burden of
26   proof rests upon the claimant to establish a prima facie case of entitlement to
27   disability benefits. Tackett, 180 F.3d at 1098-99. This burden is met once the
28   claimant establishes that physical or mental impairments prevent him from


     ORDER GRANTING PLAINTIFF’S MOTION - 4
 1   engaging in his previous occupations. 20 C.F.R. § 416.920(a)(4). If the claimant
 2   cannot do his past relevant work, the ALJ proceeds to step five, and the burden
 3   shifts to the Commissioner to show that (1) the claimant can make an adjustment to
 4   other work, and (2) the claimant can perform specific jobs which exist in the
 5   national economy. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193-94
 6   (9th Cir. 2004). If the claimant cannot make an adjustment to other work in the
 7   national economy, a finding of “disabled” is made. 20 C.F.R. § 416.920(a)(4)(v).
 8                            ADMINISTRATIVE DECISION
 9         On February 15, 2018, the ALJ issued a decision finding Plaintiff was not
10   disabled as defined in the Social Security Act from July 1, 2010 through
11   September 30, 2014.
12         At step one, the ALJ found Plaintiff had been eligible for SSI benefits prior
13   to July 1, 2010. Tr. 641. Otherwise, the ALJ made no determination regarding
14   Plaintiff’s income for the relevant period.
15         At step two, the ALJ determined that between July 1, 2010 through
16   September 30, 2014 Plaintiff had the following severe impairments: attention
17   deficit hyperactivity disorder (ADHD); borderline intellectual functioning;
18   affective disorder; and substance use disorder. Tr. 641.
19         At step three, the ALJ found that Plaintiff did not have an impairment or
20   combination of impairments that met or medically equaled the severity of one of
21   the listed impairments between July 1, 2010 and September 30, 2014. Tr. 641.
22         At step four, the ALJ assessed Plaintiff’s residual function capacity and
23   determined he could perform a range of work at all exertional levels with the
24   following limitations:
25
           He could understand, remember, and carry out unskilled, routine, and
26         repetitive work that could be learned by demonstration, and in which
27         tasks to be performed are predetermined by the employer. He could
           cope with occasional work setting change and occasional interaction
28


     ORDER GRANTING PLAINTIFF’S MOTION - 5
 1         with supervisors. He could work in proximity to coworkers, but not in
           a team or cooperative effort. He could perform work that did not
 2         require interaction with the general public as an essential element of the
 3         job, but occasional incidental contact with the general public was not
           precluded. Within these parameters, he could meet ordinary and
 4         reasonable employer expectations regarding attendance, production,
 5         and workplace behavior.
 6   Tr. 645. The ALJ found Plaintiff had no past relevant work. Tr. 652.
 7         At step five, the ALJ determined that, considering Plaintiff’s age, education,
 8   work experience and residual functional capacity, and based on the testimony of
 9   the vocational expert, there were other jobs that exist in significant numbers in the
10   national economy Plaintiff could perform, including the jobs of industrial cleaner,
11   kitchen helper, and laundry worker. Tr. 653. The ALJ concluded Plaintiff was not
12   under a disability within the meaning of the Social Security Act from July 1, 2010,
13   through September 30, 2014. Tr. 654.
14                                          ISSUES
15         The question presented is whether substantial evidence supports the ALJ’s
16   decision denying benefits and, if so, whether that decision is based on proper legal
17   standards. Plaintiff contends the ALJ erred by failing to properly address the
18   medical opinions in the file. ECF No. 14.
19                                       DISCUSSION2
20         Plaintiff argues the ALJ failed to properly consider and weigh the medical
21
22         2
               In Lucia v. S.E.C., 138 S.Ct. 2044 (2018), the Supreme Court recently held
23   that ALJs of the Securities and Exchange Commission are “Officers of the United
24   States” and thus subject to the Appointments Clause. To the extent Lucia applies
25   to Social Security ALJs, the parties have forfeited the issue by failing to raise it in
26   their briefing. See Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161
27   n.2 (9th Cir. 2008) (the Court will not consider matters on appeal that were not
28   specifically addressed in an appellant’s opening brief).


     ORDER GRANTING PLAINTIFF’S MOTION - 6
 1   opinions expressed by examining psychologists Christopher Clark, M.Ed., Tae-Im
 2   Moon, Ph.D., Wendi Wachsmuth, Ph.D., and Mark Duris, Ph.D., and the opinion
 3   expressed by reviewing psychologist Bruce Eather, Ph.D. ECF No. 14.
 4         In weighing medical source opinions, the ALJ should distinguish between
 5   three different types of physicians: (1) treating physicians, who actually treat the
 6   claimant; (2) examining physicians, who examine but do not treat the claimant;
 7   and, (3) nonexamining physicians who neither treat nor examine the claimant.
 8   Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). The ALJ should give more
 9   weight to the opinion of a treating physician than to the opinion of an examining
10   physician. Orn v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007). Likewise, the ALJ
11   should give more weight to the opinion of an examining physician than to the
12   opinion of a nonexamining physician. Id.
13         When an examining physician’s opinion is not contradicted by another
14   physician, the ALJ may reject the opinion only for “clear and convincing” reasons,
15   and when an examining physician’s opinion is contradicted by another physician,
16   the ALJ is only required to provide “specific and legitimate reasons” to reject the
17   opinion. Lester, 81 F.3d at 830-31. The specific and legitimate standard can be
18   met by the ALJ setting out a detailed and thorough summary of the facts and
19   conflicting clinical evidence, stating his interpretation thereof, and making
20   findings. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989). The ALJ is
21   required to do more than offer her conclusions, she “must set forth [her]
22   interpretations and explain why they, rather than the doctors’, are correct.”
23   Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988).
24   1.    Christopher Clark, M.Ed.
25         On November 12, 2010, Dr. Clark completed a Psychological/Psychiatric
26   Evaluation form for the Washington Department of Social and Health Services
27   (DSHS). Tr. 567-72. He diagnosed Plaintiff with oppositional defiant disorder
28   and Attention-Deficit/Hyperactivity Disorder (ADHD), combined type. Tr. 568.


     ORDER GRANTING PLAINTIFF’S MOTION - 7
 1   He opined that Plaintiff had a marked limitation in six functional areas and a
 2   moderate limitation in two functional areas. Tr. 569. He included a November 24,
 3   2010 addendum stating, “Revisions in functional ratings are now based on client’s
 4   ability to function in a competitive higher-performance employment environment,
 5   and not in the former, sheltered workshop setting, i.e., Yakima Specialties.” Id.
 6   Under “Additional Remarks” he stated the following:
 7
            [Plaintiff] appears to have lower-than-average intellectual functioning,
 8          but presents as affable and cooperative with the evaluation today. He
 9          had a successful work trial at Yakima Specialties in 2009, and appears
            to be capable of that level of employment function.
10
11          It is not likely he would tolerate a competitive work environment,
            without significant exacerbation in symptomology or irritability and
12
            impulsive behavior, and ultimate termination.
13
14   Tr. 570.
15          The ALJ gave minimal weight to this opinion because (1) “Dr. Clark
16   provided minimal and contradictory explanation for his multifaceted assessment of
17   psychological disability,” and Dr. Clark’s other explanations for his opinions were
18   “conclusive and equivocal,” (2) his opinion was inconsistent with Plaintiff’s
19   reported activities, (3) his opinion was not supported by his evaluation, and (4) his
20   opinion was not supported by other psychological evaluations in the record. Tr.
21   649.
22          The ALJ’s first reason for rejecting Dr. Clark’s opinion, that he made
23   “minimal and contradictory explanation for his multifaceted assessment of
24   psychological disability,” is not supported by substantial evidence. An ALJ may
25   cite to internal inconsistencies in evaluating a physician’s report. Bayliss v.
26   Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). Here, the ALJ found Dr. Clark’s
27   observations inconsistent with the opined marked limitations: “[r]eports no
28   problems in prior work placement in 2009” was the observation for a marked


     ORDER GRANTING PLAINTIFF’S MOTION - 8
 1   limitation in maintaining appropriate behavior in a work setting and “[e]njoyed
 2   working in the sheltered workshop, with no reported interpersonal conflict,” was
 3   the observation for the marked limitation in performing routine tasks. Tr. 649
 4   citing Tr. 569. Plaintiff argues that the November 24, 2010 addendum explains
 5   this perceived inconsistency. ECF No. 14 at 13. Dr. Clark’s opinion appears four
 6   times in the record. Tr. 544-47, 550-55, 561-66, 567-572. Dr. Clark’s opinion is
 7   drastically different the first time the DSHS form appears: He stated that Plaintiff
 8   had a mild limitation in maintaining appropriate behavior and a mild limitation in
 9   performing routine tasks. Tr. 546. The observations for these mild limitations are
10   “Reports no problems in prior work placement in 2009,” and “Enjoyed working in
11   the sheltered workshop, with no reported interpersonal conflict,” respectively. Id.
12   Therefore, these observations matched Dr. Clark’s original opinion, which
13   apparently was based on Plaintiff’s ability to work in a sheltered work
14   environment. See Tr. 552 (stating “Revisions in functional ratings are now based
15   on client’s ability to function in a competitive, higher-performance employment
16   environment, and not in the former, sheltered workshop setting, i.e., Yakima
17   Specialties.”). It appears that the changes to the opinion made on November 24,
18   2010 only modified the degree of limitation opined and not the observations. Tr.
19   546 compare to Tr. 552. As such, the ALJ’s conclusion that the observations made
20   by Dr. Clark were inconsistent with the limitation opined is not supported by
21   substantial evidence when the record is considered as a whole.
22         Additionally, the ALJ found that “Dr. Clark’s other opinions were only
23   supported by the statements ‘rapid memory decay and poor sophistication in
24   intellectual functioning’ and ‘level of sophistication probably precludes
25   competitive work environment.’” Tr. 649 citing Tr. 569. He found these
26   “conclusive and equivocal statements” were insufficient to support the limitation
27   opined. Tr. 649. However, Dr. Clark provided other statements to support his
28   opinion. He stated “[i]t is not likely [Plaintiff] would tolerate a competitive work


     ORDER GRANTING PLAINTIFF’S MOTION - 9
 1   environment, without significant exacerbation in symptomology of irritability and
 2   impulsive behavior, and ultimate termination.” Tr. 569. Additionally, he
 3   repeatedly found Plaintiff capable of only sheltered employment. Tr. 569-70.
 4   Therefore, Dr. Clark supported his opinion with multiple statements, and the ALJ’s
 5   reasons are not supported by substantial evidence.
 6         The ALJ’s second reason for rejecting the opinion, that it was inconsistent
 7   with his reported activities, is not specific and legitimate. An ALJ may reject a
 8   contradicted physician’s opinion if it is inconsistent with a claimant’s daily
 9   activities. See Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 601-02 (9th
10   Cir. 1999) (considering an inconsistency between a treating physician’s opinion
11   and a claimant’s daily activities is a specific and legitimate reason to discount the
12   treating physician’s opinion). The ALJ found that Plaintiff’s activities of visiting
13   his friends and playing video games were inconsistent with the statements “rapid
14   memory decay and poor sophistication in intellectual functioning,” and “level of
15   sophistication probably precludes competitive work environment.” Tr. 649.
16   However, the ALJ never set forth how Plaintiff’s activities of visiting friends and
17   playing video games were inconsistent with these observations. Likewise, the ALJ
18   concluded that Plaintiff performing unpaid work dismantling automobiles for scrap
19   was inconsistent with Dr. Clark’s opinion but failed to state how. Tr. 649. She
20   emphasized that Dr. Clark appeared unaware of this unpaid work activity3. Id.
21   However, without some finding of how the unpaid work activity contradicted the
22   opinion, Dr. Clark’s knowledge of it is irrelevant.
23
24         3
               The term “unpaid work activity” mirrors the ALJ’s language. However,
25   this activity was performed for family and the ALJ made no finding regarding the
26   expected output, performance, social interaction, or skill attached to the activity.
27   Therefore, the Court is not finding that the activity equates to the level of skills and
28   responsibility required to maintain a part time job.


     ORDER GRANTING PLAINTIFF’S MOTION - 10
 1         The ALJ’s third reason, that the opinion was not supported by Dr. Clark’s
 2   evaluation, is not specific and legitimate. An ALJ may cite internal inconsistencies
 3   in evaluating a physician’s report. Bayliss, 427 F.3d at 1216. The ALJ found Dr.
 4   Clark’s notations of normal eye contact, smiling but constricted affect, cooperative
 5   behavior, impaired speech, fair attention and concentration, circumstantial thought
 6   processes, and poor memory failed to support any significant limitations in social
 7   interaction. Tr. 649. However, the ALJ’s rationale appears to associate affable
 8   affect with the ability to communicate and perform effectively in a work setting
 9   and the ability to response appropriately to stress. Dr. Clark opined that Plaintiff
10   had a marked limitation in the ability to communicate and perform effectively in a
11   work setting with public contact and a moderate limitation in the ability to
12   communicate and perform effectively in a work setting with limited public contact.
13   Tr. 569. Dr. Clark’s statements demonstrate that Plaintiff’s limitations were
14   associated with his intellectual abilities and coping skills and not his affect: “Level
15   of sophistication probably precludes competitive environment,” Tr. 569, Plaintiff
16   “appears to have lower-than-average intellectual functioning, but presents as
17   affable and cooperative with the evaluation today,” Tr. 570, and “It is not likely he
18   would tolerate a competitive work environment, without significant exacerbation
19   in symptomology of irritability and impulsive behavior, and ultimate termination,”
20   Tr. 570. As such, the ALJ’s reason is not specific and legitimate.
21         The ALJ’s fourth reason, that the opinion was inconsistent with the other
22   psychological assessments in the record, is not supported by substantial evidence.
23   Inconsistency with the majority of objective evidence is a specific and legitimate
24   reason for rejecting physician’s opinions. Batson, 359 F.3d at 1195. The ALJ
25   found that examinations performed before and after Dr. Clark’s found normal
26   affect, normal speech, normal thought process, normal memory, and normal
27   concentration. Tr. 649 citing Tr. 493-95 (A March 15, 2010 treatment note in
28   which Plaintiff was appropriately talkative, had linear associations, and had no


     ORDER GRANTING PLAINTIFF’S MOTION - 11
 1   evidence of psychosis.); Tr. 529-31 (An April 12, 2010 treatment note in which
 2   Plaintiff was appropriately talkative, had linear associations, had no evidence of
 3   psychosis, was attentive, did not display problems with orientation, memory, or
 4   general fund of knowledge, and had a euthymic affect); Tr. 955-59 (Dr. Duris’
 5   September 17, 2014 evaluation finding Plaintiff had a normal speech, attitude,
 6   behavior, mood and affect); Tr. 960-64 (An October 9, 2014 evaluation in which
 7   Plaintiff had normal orientation, behavior, speech, affect, mood, memory, attitude,
 8   attention, and thought process); Tr. 991-95 (Dr. Wachsmuth’s October 15, 2013
 9   evaluation in which Plaintiff had normal speech, attitude, behavior, mood, and
10   affect); Tr. 1016-19 (Dr. Moon’s March 29, 2012 evaluation in which Plaintiff had
11   normal attitude, behavior, mood, affect, content of thought, stream of mental
12   activity, and orientation).
13         The ALJ cited these records as evidence of normal findings on mental status
14   examinations. Tr. 649. In doing so, she ignored the evidence from these
15   evaluations that supported Dr. Clark’s opinion. Dr. Duris, like Dr. Clark, found
16   Plaintiff had a marked limitation in the abilities to communicate and perform
17   effectively in a work setting and to maintain appropriate behavior in a work
18   setting. Tr. 957-58. Dr. Wachsmuth, like Dr. Clark, found Plaintiff had marked
19   limitations in the abilities to understand, remember, and persist in tasks by
20   following detailed instructions, to be aware of normal hazards and take appropriate
21   precautions, to communicate and perform effectively in a work setting, and to
22   maintain appropriate behavior in a work setting. Tr. 993. Dr. Moon, like Dr.
23   Clark, found Plaintiff capable of work only with “support and some
24   accommodations.” Tr. 1017. As such, the ALJ’s reliance on this evidence as a
25   contradiction to Dr. Clark’s opinion is not supported by substantial evidence. See
26   Garrison v. Colvin, 759 F.3d 995, 1017 n.23 (9th Cir. 2014) (noting that ALJs may
27   not cherry-pick from mixed results).
28         In sum, the ALJ erred in her treatment of Dr. Clark’s opinion.


     ORDER GRANTING PLAINTIFF’S MOTION - 12
 1   2.    Tae-Im Moon, Ph.D.
 2         On March 29, 2012, Dr. Moon completed a Psychological/Psychiatric
 3   Evaluation for DSHS. Tr. 1012-15. She diagnosed Plaintiff with ADHD
 4   combined type by history, a history of oppositional defiance disorder and
 5   separation anxiety disorder, and a rule out learning disorder not otherwise
 6   specified. Tr. 1012. Dr. Moon stated the following:
 7
           His untreated symptoms of ADHD and learning problems are likely to
 8         interfere with his ability to learn quickly and to reliably perform work.
 9         By his own report, he has difficult time sustaining focus. His low
           frustration tolerance and anger may interfere with his ability to get
10         along with supervisors and co-workers. The [claimant] has never been
11         employed. With support and some accommodations, he may be able to
           work in construction, a job he expressed an interest in.
12
13   Tr. 1013.
14         The ALJ gave minimal weight to this opinion because (1) it was equivocal,
15   vague, and contradictory, (2) it was based on Plaintiff’s functioning without
16   medication, (3) it was inconsistent with Dr. Moon’s examination, (4) Dr. Moon
17   relied heavily on Plaintiff’s self-reports, and (5) it was inconsistent with Plaintiff’s
18   reported activities. Tr. 650.
19         The ALJ’s first reason, that the opinion was equivocal, vague, and
20   contradictory, is not specific and legitimate. The ALJ is tasked with resolving
21   conflicts in medical testimony and resolving ambiguities. Andrews, 53 F.3d at
22   1039. Simply labeling an opinion vague and contradictory with nothing more does
23   not meet the specific and legitimate standard. Defendant cites to the terms “may”
24   and “interfere” as the vague terms. ECF No. 15 at 8. However, the ALJ did not
25   state what part of the opinion lacked specificity or how the opinion was
26   contradictory. Tr. 650. Therefore, Defendant’s explanation amounts to a post-hoc
27   rationalization, which will not be considered by this Court. See Orn, 495 F.3d at
28   630 (The Court will “review only the reasons provided by the ALJ in the disability


     ORDER GRANTING PLAINTIFF’S MOTION - 13
 1   determination and may not affirm the ALJ on a ground upon which he did not
 2   rely.”). This reason does not meet the specific and legitimate standard. See
 3   Embrey, 849 F.2d at 421-22 (The ALJ is required to do more than offer her
 4   conclusions, she “must set forth [her] interpretations and explain why they, rather
 5   than the doctors’, are correct.”).
 6         The ALJ’s second reason, that the opinion was based on Plaintiff’s
 7   functioning without medication, is not specific and legitimate. Neither party
 8   addressed this reason in their briefing. ECF Nos. 14, 15, 16. Generally, the
 9   fact that a condition can be remedied by medication is a legitimate reason for
10   discrediting an opinion. Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001,
11   1006 (9th Cir. 2006). However, there is no finding by the ALJ that the medication
12   would remedy Plaintiff’s impairments. The ALJ cites Plaintiff’s report that
13   medication helped control his unstable moods, Tr. 643, and his aunt’s report that
14   his outbursts persisted even with medication, Tr. 646. The ALJ also relies heavily
15   on the opinion of Dr. Martin that Plaintiff was “fairly well managed” on
16   medications. Tr. 652. But, the ALJ did not find that Plaintiff’s impairment was
17   remedied with medication. As such, this reason is not specific and legitimate.
18         The ALJ’s third reason, that the opinion was inconsistent with Dr. Moon’s
19   examination, is not supported by substantial evidence. An ALJ may cite internal
20   inconsistencies in evaluating a physician’s report. Bayliss, 427 F.3d at 1216.
21   Here, the ALJ found that Dr. Moon’s findings of cooperative behavior, normal eye
22   contact, appropriate speech, appropriate affect, logical thought process, and good
23   memory did not support the degree of impairment opined. Tr. 650. However, the
24   ALJ failed to address Dr. Moon’s finding that while Plaintiff’s recent memory was
25   good, his remote memory was only rated as fair, he was not able to complete three
26   step instructions, he failed to accurately respond to both the questions addressing
27   fund of knowledge, he was unable to spell WORLD backwards, he demonstrated
28   limitations in abstract thinking, and he had limited insight and judgment. Tr. 1015.


     ORDER GRANTING PLAINTIFF’S MOTION - 14
 1   Again, the ALJ selected only the benign findings on examination to the exclusion
 2   of the abnormal findings. The abnormal findings, such as the inability to perform
 3   three step tasks, is consistent with Dr. Moon’s opinion. Therefore, this reason is
 4   not supported by substantial evidence.
 5         The ALJ’s fourth reason, that Dr. Moon relied heavily on Plaintiff’s self-
 6   reports, is not specific and legitimate. A doctor’s opinion may be discounted if it
 7   relies on a claimant’s unreliable self-report. Bayliss, 427 F.3d at 1217; Tommasetti
 8   v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008). But the ALJ must provide the
 9   basis for her conclusion that the opinion was based on a claimant’s self-reports.
10   Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th Cir. 2014). The ALJ concluded that
11   Dr. Moon relied more heavily on Plaintiff’s self-reports than objective evidence
12   because his mental status exam showed benign results. Tr. 650. However, this
13   conclusion was not supported by objective evidence. See supra. Therefore, this
14   reason fails to meet the specific and legitimate standard.
15         The ALJ’s fifth reason, that the opinion was inconsistent with Plaintiff’s
16   reported activities, is not specific and legitimate. An ALJ may reject a
17   contradicted physician’s opinion if it is inconsistent with a claimant’s daily
18   activities. See Morgan, 169 F.3d at 601-02 (considering an inconsistency between
19   a treating physician’s opinion and a claimant’s daily activities is a specific and
20   legitimate reason to discount the treating physician’s opinion). The ALJ stated that
21   the opinion was inconsistent with Plaintiff’s “work activity for his family’s
22   business and his regular social activities.” Tr. 650. Once again, the ALJ failed to
23   state how these activities were inconsistent with the opinion. Therefore, this fails
24   to meet the specific and legitimate standard. See Embrey, 849 F.2d at 421-22 (The
25   ALJ is required to do more than offer her conclusions, she “must set forth [her]
26   interpretations and explain why they, rather than the doctors’, are correct.”).
27         In sum, the ALJ failed to provide a specific and legitimate reason supported
28   by substantial evidence to reject the opinion of Dr. Moon.


     ORDER GRANTING PLAINTIFF’S MOTION - 15
 1   3.    Wendi Wachsmuth, Ph.D.
 2         Dr. Wachsmuth completed a Psychological/Psychiatric Evaluation for DSHS
 3   on October 16, 2013. Tr. 975-79. She diagnosed Plaintiff with ADHD, combined
 4   type by history and found no physical diagnosis, but deferred to physician for an
 5   assessment of possible fetal alcohol spectrum disorder. Tr. 976. She opined that
 6   Plaintiff had a severe limitation in the ability to set realistic goals and plan
 7   independently, marked limitations in six areas of mental functioning and moderate
 8   limitations in the remaining six areas of mental functioning addressed on the form.
 9   Tr. 977. She estimated that Plaintiff would be impaired at this level with available
10   treatment for six to nine months. Id. Additionally, she stated the following:
11
           [Plaintiff]’s facial features included a smooth philtrum (grove between
12         the nose and upper lip), a thin upper lip, and somewhat shortened eye
13         width. [A]lthough these features are not severe, it is likely, by his
           grandmother’s report, that the client’s mother consumed alcohol while
14         she was pregnant, and his ADHD and other neurological impairments
15         may be attributable to this.           [N]europsychological testing is
           recommended to determine the extent to which the client’s neurological
16
           system has been affected.
17
18   Id.
19         The ALJ gave minimal weight to the opinion because (1) it was inconsistent
20   with Dr. Wachsmuth’s examination findings, (2) it was based heavily on Plaintiff’s
21   subjective reports, and (3) it was inconsistent with Plaintiff’s reported activities.
22   Tr. 651.
23         The ALJ’s first reason, that the opinion was inconsistent with Dr.
24   Wachsmuth’s examination findings, is not supported by substantial evidence. An
25   ALJ may cite internal inconsistencies in evaluating a physician’s report. Bayliss,
26   427 F.3d at 1216. The ALJ found the opinion inconsistent with Dr. Wachsmuth’s
27   findings that Plaintiff had a cooperative behavior, normal affect, normal speech,
28   normal thought process, normal memory, and normal concentration. Tr. 651.



     ORDER GRANTING PLAINTIFF’S MOTION - 16
 1   However, the evaluation contains other observations made by Dr. Wachsmuth
 2   which supports her opinion, including that Plaintiff “had trouble waiting in the
 3   waiting room and sitting still for this evaluation.” Tr. 948. Additionally, Dr.
 4   Wachsmuth found (1) Plaintiff had an abnormal fund of knowledge, stating he did
 5   not know any immediately previous presidents, (2) Plaintiff had an abnormal
 6   abstract thought, stating he “was unable to state the meaning of ‘don’t cry over
 7   spilled milk’ and ‘every cloud has a silver lining,’” (3) Plaintiff could only repeat
 8   three digits backwards, (4) Plaintiff had some trouble with serial sevens, and (5)
 9   Plaintiff had abnormal insight and judgment, stating he “had chosen not to take
10   medication for ADHD although he has severe symptoms and desires to have a job
11   as a mechanic.” Tr. 951. Here again, the ALJ relied on the benign findings to the
12   exclusion of the abnormal findings in the evaluation. As such, the ALJ’s
13   conclusion was not supported by substantial evidence.
14         The ALJ’s second reason, that the opinion was based heavily on Plaintiff’s
15   subjective reports, is not specific and legitimate. A doctor’s opinion may be
16   discounted if it relies on a claimant’s unreliable self-report. Bayliss, 427 F.3d at
17   1217; Tommasetti, 533 F.3d at 1041. But the ALJ must provide the basis for her
18   conclusion that the opinion was based on a claimant’s self-reports. Ghanim, 763
19   F.3d at 1162. Here, the ALJ concluded Dr. Wachsmuth’s opinion was based on
20   Plaintiff’s self-report because her mental status examination did not support the
21   opinion. Tr. 651. However, this finding was not supported by substantial evidence.
22   See supra. Therefore, this reason is also not specific and legitimate.
23         The ALJ’s third reason, that the opinion was inconsistent with Plaintiff’s
24   reported activities, is not specific and legitimate. An ALJ may reject a
25   contradicted physician’s opinion if it is inconsistent with a claimant’s daily
26   activities. See Morgan, 169 F.3d at 601-02 (considering an inconsistency between
27   a treating physician’s opinion and a claimant’s daily activities is a specific and
28   legitimate reason to discount the treating physician’s opinion). The ALJ found


     ORDER GRANTING PLAINTIFF’S MOTION - 17
 1   Plaintiff’s work for his family’s recycling business, his regular social activities and
 2   his independent activities of daily living were inconsistent with the opinion. Tr.
 3   651. Once again, the ALJ failed to state how these activities were inconsistent
 4   with the opinion. Therefore, this fails to meet the specific and legitimate standard.
 5   See Embrey, 849 F.2d at 421-22 (The ALJ is required to do more than offer her
 6   conclusions, she “must set forth [her] interpretations and explain why they, rather
 7   than the doctors’, are correct.”).
 8         In sum, the ALJ failed to provide a specific and legitimate reason supported
 9   by substantial evidence to reject the opinion of Dr. Wachsmuth.
10   4.    Mark Duris, Ph.D.
11         Dr. Duris completed a Psychological/Psychiatric Evaluation for DSHS on
12   September 17, 2014. Tr. 980-84. He diagnosed Plaintiff with Intermittent
13   Explosive Disorder, ADHD not otherwise specified (Adult) inattentive type,
14   Cannabis Abuse, Rule Out Borderline Intellectual Functioning, and Rule Out
15   Learning Disorder not otherwise specified. Tr. 982. He opined that Plaintiff had a
16   marked limitation in four areas of mental functioning and a moderate limitation in
17   five areas of mental functioning. Tr. 982-83. He stated that Plaintiff’s current
18   impairments were not the primary result of alcohol or drug use. Tr. 983. He
19   estimated that this level of impairment would persist with available treatment for
20   twelve months. Id.
21         The ALJ gave the opinion minimal weight, “except to agree that the
22   claimant’s evidence during the relevant period is consistent with minimal
23   limitations in his abilities to make simple decisions, to learn new tasks, or to persist
24   with simple instructions.” Tr. 651. He assigned the opinion such little weight
25   because (1) his examinations findings either contradicted or failed to support the
26   moderate to marked limitations opinion, (2) the opinion was inconsistent with
27   Plaintiff’s reported activities, and (3) the opinion was based on Plaintiff’s
28   subjective reports. Id.


     ORDER GRANTING PLAINTIFF’S MOTION - 18
 1         The ALJ’s first reason, that Dr. Duris’ examination was inconsistent with the
 2   opinions, is not supported by substantial evidence. An ALJ may cite to internal
 3   inconsistencies in evaluating a physician’s report. Bayliss, 427 F.3d at 1216.
 4   Again, the ALJ set forth normal results in Plaintiff’s mental status examination as
 5   inconsistent with the opinion. The ALJ failed to address the abnormal findings of
 6   the mental status exam. While Dr. Duris found Plaintiff’s affective expression was
 7   normal, it was “reflective of a highly immature young person.” Tr. 984. Plaintiff
 8   had an abnormal fund of knowledge, which Dr. Duris expressed as “Poor based on
 9   general knowledge questions asked.” Id. He was unable to demonstrate abstract or
10   concrete thought. Id. His insight and judgment were deemed poor. Id. The ALJ
11   noted that Plaintiff had abnormal results in fund of knowledge and insight and
12   judgment but failed to address the larger issue of Plaintiff’s inability to
13   demonstrate abstract or concrete thought. Tr. 651. As such, the ALJ’s conclusion
14   is not supported by substantial evidence.
15         The ALJ’s second reason, that the opinion was inconsistent with Plaintiff’s
16   reported activities, is not specific and legitimate. An ALJ may reject a
17   contradicted physician’s opinion if it is inconsistent with a claimant’s daily
18   activities. See Morgan, 169 F.3d at 601-02 (considering an inconsistency between
19   a treating physician’s opinion and a claimant’s daily activities is a specific and
20   legitimate reason to discount the treating physician’s opinion). The ALJ found
21   Plaintiff’s ability to maintain all his activities of daily living and his regular work
22   activity for his family were inconsistent with the opinion. Tr. 651. Once again, the
23   ALJ failed to state how these activities were inconsistent with the opinion.
24   Therefore, this fails to meet the specific and legitimate standard. See Embrey, 849
25   F.2d at 421-22 (The ALJ is required to do more than offer her conclusions, she
26   “must set forth [her] interpretations and explain why they, rather than the doctors’,
27   are correct.”).
28         The ALJ’s third reason, that the opinion was based on Plaintiff’s subjective


     ORDER GRANTING PLAINTIFF’S MOTION - 19
 1   reports, is not specific and legitimate. A doctor’s opinion may be discounted if it
 2   relies on a claimant’s unreliable self-report. Bayliss, 427 F.3d at 1217;
 3   Tommasetti, 533 F.3d at 1041. But the ALJ must provide the basis for her
 4   conclusion that the opinion was based on a claimant’s self-reports. Ghanim, 763
 5   F.3d at 1162. Here, the ALJ concluded Dr. Duris’ opinion was based on Plaintiff’s
 6   self-report because his mental status examination did not support the opinion. Tr.
 7   651. However, this finding was not supported by substantial evidence. See supra.
 8   Therefore, this reason is also not specific and legitimate.
 9         In sum, the ALJ failed to provide specific and legitimate reasons for
10   rejecting Dr. Duris’ opinion.
11   5.    Bruce Eather, Ph.D.
12         On October 6, 2014, Dr. Eather reviewed Dr. Duris’ September 17, 2014
13   evaluation, Dr. Wachsmuth’s October 15, 2013 evaluation, and a
14   Disability/Incapacity Determination. Tr. 970-74. The Determination found
15   Plaintiff’s mental impairments to be concentration deficit, inattention, impulsivity,
16   and aggressivity all with the severity report of four. Tr. 974. The Determination
17   also gave Plaintiff marked limitations in four areas of mental functioning and a
18   moderate limitation in five additional areas of mental functioning. Tr. 973. Dr.
19   Eather found that the severity and functional limitations were supported by the
20   available medical evidence. Tr. 970. The report found an onset date of October
21   15, 2013 and a duration of twelve months, which Dr. Eather also found to be
22   supported. Tr. 970-71.
23         The ALJ gave Dr. Eather’s opinion minimal weight for the same reasons she
24   rejected the opinion of Dr. Duris.4 Tr. 651. Here, Dr. Eather’s opinion was based
25
26         4
               Plaintiff’s briefing addresses Dr. Eather’s opinion in unison with Dr. Duris’
27   opinion, recognizing that the functional limitations opined are identical. ECF No.
28   14 at 11, 18-19.


     ORDER GRANTING PLAINTIFF’S MOTION - 20
 1   on the opinions of Dr. Duris and Dr. Wachsmuth. Both opinions the ALJ rejected
 2   without a legally sufficient reason. Therefore, the ALJ’s rejection of Dr. Eather’s
 3   opinion cannot be supported by substantial evidence.
 4   6.      Credit-As-True Rule
 5           Plaintiff urges the Court to apply the credit-as-true rule and remand this case
 6   for an immediate award of benefits.
 7           Under the credit-as-true rule, where (1) the record has been fully developed
 8   and further administrative proceedings would serve no useful purpose; (2) the ALJ
 9   has failed to provide legally sufficient reasons for rejecting evidence, whether
10   claimant testimony or medical opinion; and (3) if the improperly discredited
11   evidence was credited as true, the ALJ would be required to find the claimant
12   disabled on remand, we remand for an award of benefits. Revels v. Berryhill, 874
13   F.3d 648, 668 (9th Cir. 2017). Even when the three prongs have been satisfied, the
14   Court will not remand for immediate payment of benefits if “the record as a whole
15   creates serious doubt that a claimant is, in fact, disabled.” Garrison, 759 F.3d at
16   1021.
17           The first prong of the credit-as-true rule is satisfied because the record is
18   fully developed and there is no indication that further proceedings would serve a
19   useful purpose. This Court remanded this case to the agency for further
20   proceedings once before. Tr. 717-18, 724-36. Additionally, this case addresses a
21   closed period from July 1, 2010 through September 30, 2014. Plaintiff has been
22   deemed eligible for benefits prior to July 1, 2010 and after September 30, 2014.
23   Tr. 110, 124, 836. The record contains multiple opinions from the relevant period
24   which find Plaintiff disabled and his substance abuse disorder not material. Tr.
25   569, 977, 982-83, 1013.
26           The second prong of the credit-as-true rule is satisfied because, the ALJ
27   improperly rejected the opinions of Dr. Clark, Dr. Moon, Dr. Wachsmuth, Dr.
28   Duris, and Dr. Eather. See supra.


     ORDER GRANTING PLAINTIFF’S MOTION - 21
 1         The third prong of the credit-as-true rule is satisfied because the ALJ would
 2   have to find Plaintiff disabled on remand if Dr. Clark’s opinion that Plaintiff could
 3   not maintain competitive employment were credited as true. Furthermore, the
 4   record contains the opinions of multiple psychologists who also found Plaintiff
 5   incapable of maintaining competitive work during the relevant period which the
 6   ALJ also failed to provide specific and legitimate reasons for rejecting. See supra.
 7         Finally, the record does not raise any serious doubt that Plaintiff was
 8   disabled during the relevant period. The only opinions that found Plaintiff capable
 9   of competitive work were (1) the opinion of a non-examining psychologist in
10   November of 2011, who did not review the evaluations of Dr. Moon, Dr.
11   Wachsmuth, and Dr. Duris, Tr. 47-70, and (2) the June 2010 opinion of Dr. Towes,
12   which is outside the relevant period, Tr. 498-507. These opinions cannot outweigh
13   the credited opinions of Dr. Clark, Dr. Wachsmuth, and Dr. Duris. See Orn, 495
14   F.3d at 631(The ALJ should give more weight to the opinion of an examining
15   physician than to the opinion of a nonexamining physician.); See Fair v. Bowen,
16   885 F.2d 597, 600 (9th Cir. 1989) (Medical opinions that predate the alleged onset
17   of disability are of limited relevance).
18         Because the three prongs of the credit-as-true rule are satisfied, and the
19   record does not raise any serious doubt that Plaintiff was disabled during the
20   relevant period, the case is remanded to the agency for immediate payment of
21   benefits.
22                                      CONCLUSION
23         Accordingly, IT IS ORDERED:
24         1.     Defendant’s Motion for Summary Judgment, ECF No. 15, is
25   DENIED.
26         2.     Plaintiff’s Motion for Summary Judgment, ECF No. 14, is
27   GRANTED; the case is remanded for an immediate award of benefits.
28         3.     Application for attorney fees may be filed by separate motion.


     ORDER GRANTING PLAINTIFF’S MOTION - 22
 1         The District Court Executive is directed to file this Order and provide a copy
 2   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff
 3   and the file shall be CLOSED.
 4         DATED April 10, 2019.
 5
 6                               _____________________________________
                                           JOHN T. RODGERS
 7                                UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING PLAINTIFF’S MOTION - 23
